Exhibit 10.2
 
PALATIN TECHNOLOGIES, INC.
 
RESTRICTED SHARE UNIT AGREEMENT
 
Notice of Restricted Share Unit Award
 
Palatin Technologies, Inc., a Delaware corporation (the "Company"), grants to
the Grantee named below, in accordance with the terms of the Palatin
Technologies, Inc. 2011 Stock Incentive Plan (the "Plan") and this Restricted
Share Unit Agreement (the "Agreement"), the following number of Restricted Share
Units, on the Date of Grant set forth below:
 
Name of Grantee:
 
Number of Restricted Share Units:
 
Date of Grant:
 
Vesting Date(s):
 
Terms of Agreement
 
1.           Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee, as of the Date of Grant set forth above,
the total number of share units (the "Restricted Share Units") set forth above.
Each Restricted Share Unit shall represent the contingent right to receive one
Share and shall at all times be equal in value to one Share. The Restricted
Share Units shall be credited in a book entry account established for the
Grantee until payment in accordance with Section 4 hereof.
 
2.           Vesting of Restricted Share Units.
 
(a)           The Restricted Share Units shall vest to the extent of ___________
of the Restricted Share Units on each of the Vesting Dates set forth above (each
a "Vesting Date") (rounded down to the next whole number), provided that the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the applicable Vesting Date.
 
(b)           Notwithstanding Section 2(a), the Restricted Share Units that have
not yet vested under Section 2(a) shall immediately vest if, prior to the
applicable Vesting Date: (i) the Grantee ceases to be employed with the Company
and its Subsidiaries by reason of death or Disability (defined by reference to
the long-term disability plan covering the Grantee that is maintained by the
Company or a Subsidiary); or (ii) a Change in Control occurs while the Grantee
is employed by the Company or any Subsidiary.
 
(c)           For purposes of this Section 2, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 

3.           Forfeiture of Restricted Share Units. The Restricted Share Units
that have not yet vested pursuant to Section 2 shall be forfeited automatically
without further action or notice if the Grantee ceases to be employed by the
Company or a Subsidiary other than as provided in Section 2(b).  The Restricted
Share Units and any amount paid hereunder shall be subject to the forfeiture
provisions of Section 20 of the Plan.
 
4.           Payment.
 
(a)           Except as may be otherwise provided in this Section, the Company
shall deliver to the Grantee (or the Grantee's estate in the event of death) the
Shares underlying the vested Restricted Share Units within sixty (60) days
following the date that the Restricted Share Units become vested in accordance
with Section 2.
 
(b)           To the extent that the Grantee's right to receive payment of the
Restricted Share Units constitutes a "deferral of compensation" within the
meaning of Section 409A of the Code, then notwithstanding Section 4(a), the
Shares underlying the Restricted Share Units that become vested pursuant to
Section 2(b) hereof shall be subject to the following rules:
 
(i)           Except as provided in Section 4(b)(ii), the Shares underlying the
vested Restricted Share Units shall be delivered to the Grantee (or the
Grantee's estate in the event of death) within sixty (60) days after the earlier
of (A) the Grantee's "separation from service" within the meaning of Section
409A of the Code; (B) the occurrence of a "change in the ownership," a "change
in the effective control" or a "change in the ownership of a substantial portion
of the assets" of the Company within the meaning of Section 409A of the Code; or
(C) the applicable Vesting Date for the Restricted Share Units set forth in
Section 2(a).
 
(ii)           Notwithstanding the foregoing, if the Restricted Share Units
become payable as a result of Section 4(b)(i)(A) and the Grantee is a "specified
employee", within the meaning of Section 409A of the Code (as determined
pursuant to the Company's policy for identifying specified employees) on the
date of the Grantee's separation from service, then to the extent required to
comply with Section 409A of the Code, the Shares underlying the vested
Restricted Share Units shall instead be delivered to the Grantee within sixty
(60) days after the first business day that is more than six months after the
date of his or her separation from service (or, if the Grantee dies during such
six-month period, within sixty (60) days after the Grantee's death).
 
(c)           The Company's obligations with respect to the Restricted Share
Units shall be satisfied in full upon the delivery of the Shares underlying the
vested Restricted Share Units.
 
5.           Transferability.  The Restricted Share Units may not be
transferred, assigned, pledged or hypothecated in any manner, or be subject to
execution, attachment or similar process, by operation of law or otherwise,
unless otherwise provided under the Plan. Any purported transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Share Units.
 
6.           Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares
 

 
2

--------------------------------------------------------------------------------

 

underlying the Restricted Share Units until such Shares have been delivered to
the Grantee in accordance with Section 4 hereof. The obligations of the Company
under this Agreement will be merely that of an unfunded and unsecured promise of
the Company to deliver Shares in the future, and the rights of the Grantee will
be no greater than that of an unsecured general creditor. No assets of the
Company will be held or set aside as security for the obligations of the Company
under this Agreement.
 
7.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without cause.
 
8.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
9.           Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Share Units.  The
Company does not guarantee any particular tax treatment or results in connection
with the grant or vesting of the Restricted Share Units or the delivery of
Shares.  [To the extent the Company or any Subsidiary is required to withhold
any federal, state, local, foreign or other taxes in connection with the
delivery of Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall retain a number of Shares otherwise deliverable hereunder with
a value equal to the required withholding (based on the Fair Market Value of the
Shares on the date of delivery); provided that in no event shall the value of
the Shares retained exceed the minimum amount of taxes required to be withheld
or such other amount that will not result in a negative accounting impact.] If
the Company or any Subsidiary is required to withhold any federal, state, local
or other taxes at any time other than upon delivery of the Shares under this
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).
 
10.           Adjustments.  The number and kind of shares of stock deliverable
pursuant to the Restricted Share Units are subject to adjustment as provided in
Section 16 of the Plan.
 
11.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.
 

 
3

--------------------------------------------------------------------------------

 

12.           Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in a material way the rights
of the Grantee under this Agreement without the Grantee's consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may be provided in the
Plan.
 
13.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
14.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.
 
15.           Successors and Assigns.  Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
16.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws thereof.
 
17.           Use of Grantee's Information.  Information about the Grantee and
the Grantee's participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee's country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee's
participation in the Plan in any one or more of the ways referred to above.
 
18.           Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that,
 

 
4

--------------------------------------------------------------------------------

 

unless earlier revoked by the Grantee by giving written notice to the Secretary
of the Company, this consent shall be effective for the duration of the
Agreement. The Grantee also understands that he or she shall have the right at
any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Grantee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
20.           Acknowledgement of Receipt of Prospectus Information.  By
executing this Agreement, the Grantee acknowledges receipt of a copy of the
Plan, Plan Summary and Prospectus, and the Company's most recent Annual Report
and Proxy Statement (the "Prospectus Information"). The Grantee represents that
he is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Restricted Share Units on the terms and conditions
set forth herein and in the Plan.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.
 
PALATIN TECHNOLOGIES, INC.
 
 
By:                                                                
Name: ______________________________
Title: _______________________________
 
 
GRANTEE
 
 
_____________________________________
Name: _______________________________



 
5

--------------------------------------------------------------------------------

 
